DETAILED ACTION
This Office Action is in response to the application filed on 29 May 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light exit surface and light emitting surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10, 13-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0120646 A1; hereinafter Lee).
In regards to claim 1, Lee teaches an OLED display panel, comprising: 
a base substrate (110) and a display cover (121) disposed opposite to each other ([0031], [0050]); 
a polarizing layer (160) disposed between the base substrate and the display cover [0031]; and 
a light extraction layer (170) disposed between the base substrate and the display cover [0031]; 
wherein, the OLED display panel is provided with a light exit surface (i.e. the upper surface of (121) is transparent and “in the light path” of (140)), and the light extraction layer is closer to the light exit surface than the polarizing layer (fig. 3: (170) is closer to the upper surface of (121) than (160)).
In regards to claim 4, Lee teaches the limitations discussed above in addressing claim 1. Lee further teaches the limitations wherein, a material of the light extraction layer (170) comprises scattering particles (174) [0054].
In regards to claim 5, Lee teaches the limitations discussed above in addressing claim 4. Lee further teaches the limitations wherein, the scattering particles (174) comprise silicon oxide particles ([0069]: silica).
In regards to claim 6, Lee teaches the limitations discussed above in addressing claim 1. Lee further teaches the limitations further comprising: at least one OLED display device [0087] having a light emitting surface (upper surface of (170)); wherein, the polarizing layer is located on a side of the light emitting surface of the OLED display device (fig. 3: (160) is located on the side under the upper surface of (170)).
In regards to claim 7, Lee teaches the limitations discussed above in addressing claim 6. Lee further teaches the limitations further comprising: at least one thin film transistor (TFT1), which is correspondingly coupled to the at least one OLED display device respectively to control light emission [0037].
In regards to claim 8, Lee teaches the limitations discussed above in addressing claim 6. Lee further teaches the limitations wherein the OLED display device is a top-emission type OLED display device (fig. 3); and the OLED display device, the polarizing layer (160) and the light extraction layer (170) are sequentially disposed on the base substrate (110) along a direction distal to the base substrate [0031].
In regards to claim 10, Lee teaches the limitations discussed above in addressing claim 1. Lee further teaches the limitations of an OLED display device comprising the OLED display panel of claim 1 [0087].
In regards to claim 13, Lee teaches the limitations discussed above in addressing claim 4. Lee further teaches the limitations further comprising: at least one OLED display device [0087] having a light emitting surface (upper surface (170)); wherein, the polarizing layer is located on a side of the light emitting surface of the OLED display device (fig. 3: (160) is located on the side under the upper surface of (170)).
In regards to claim 14, Lee teaches the limitations discussed above in addressing claim 5. Lee further teaches the limitations further comprising: at least one OLED display device [0087] having a light emitting surface (upper surface of (170)); wherein, the polarizing layer is located on a side of the light emitting surface of the OLED display device (fig. 3: (160) is located on the side under the upper surface of (170)).
In regards to claim 15, Lee teaches the limitations discussed above in addressing claim 7. Lee further teaches the limitations wherein the OLED display device is a top- emission type OLED display device (fig. 3); and the OLED display device, the polarizing layer (160) and the light extraction layer (170) are sequentially disposed on the base substrate (110) along a direction distal to the base substrate [0031].
In regards to claim 19, Lee teaches the limitations discussed above in addressing claim 10. Lee further teaches the limitations wherein, a material of the light extraction layer (170) comprises scattering particles (174) [0054].
In regards to claim 20, Lee teaches the limitations discussed above in addressing claim 19. Lee further teaches the limitations wherein, the scattering particles (174) comprise silicon oxide particles ([0069]: silica).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 10 above, in view of Naismith et al. (US 2019/0265547 A1; hereinafter Naismith).
In regards to claim 2, Lee teaches the limitations discussed above in addressing claim 1. Lee appears to be silent as to, but does not preclude, the limitations wherein, a refractive index of the light extraction layer is the same as a refractive index of the polarizing layer. Naismith teaches the limitations wherein, a refractive index of the light extraction layer is the same as a refractive index of the polarizing layer [0034]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lee with the aforementioned limitations taught by Naismith to control light properties of a device (Naismith [0034]).
In regards to claim 3, the combination of Lee and Naismith teaches the limitations discussed above in addressing claim 2. The combination of Lee and Naismith appears to be silent as to the limitation wherein, the refractive index of the light extraction layer is 1.8-2.2; however, Naismith teaches the limitations of optimizing the refractive index of a material to affect the light properties of a device [0034]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein, the refractive index of the light extraction layer is 1.8-2.2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 11, the combination of Lee and Naismith teaches the limitations discussed above in addressing claim 2. Lee further teaches the limitations further comprising: at least one OLED display device [0087] having a light emitting surface (upper surface of (170)); wherein, the polarizing layer is located on a side of the light emitting surface of the OLED display device (fig. 3: (160) is located on the side under the upper surface of (170)).
In regards to claim 12, the combination of Lee and Naismith teaches the limitations discussed above in addressing claim 10. Lee further teaches the limitations further comprising: at least one OLED display device [0087] having a light emitting surface (upper surface of (170)); wherein, the polarizing layer is located on a side of the light emitting surface of the OLED display device (fig. 3: (160) is located on the side under the upper surface of (170)).
In regards to claim 17, Lee teaches the limitations discussed above in addressing claim 10. Lee appears to be silent as to, but does not preclude, the limitations wherein, a refractive index of the light extraction layer is the same as a refractive index of the polarizing layer. Naismith teaches the limitations wherein, a refractive index of the light extraction layer is the same as a refractive index of the polarizing layer [0034]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lee with the aforementioned limitations taught by Naismith to control light properties of a device (Naismith [0034]).
In regards to claim 18, the combination of Lee and Naismith teaches the limitations discussed above in addressing claim 17. The combination of Lee and Naismith appears to be silent as to the limitation wherein, the refractive index of the light extraction layer is 1.8-2.2; however, Naismith teaches [0034]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein, the refractive index of the light extraction layer is 1.8-2.2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 6 and 7 above, and further in view of Ma et al. (US 2018/0151843 A1; hereinafter Ma).
In regards to claim 9, Lee teaches the limitations discussed above in addressing claim 6. Lee further teaches the limitations wherein the OLED display device is a top-emission type OLED display device (fig. 3); and the OLED display device, the polarizing layer (160) and the light extraction layer (170) are sequentially disposed on the base substrate (110) along a direction distal to the base substrate [0031]. 
Lee appears to be silent as to, but does not preclude, the limitations wherein the OLED display device is a bottom-emitting OLED display device; and the light extraction layer, the polarizing layer and the OLED display device are sequentially disposed on the base substrate along a direction distal to the base substrate. Ma teaches the limitations wherein top-emitting OLED display device arrangements and bottom-emitting displace device arrangements are interchangeable [0058-0059]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lee with the aforementioned limitations taught by Ma to substitute a bottom-emitting OLED device arrangement for a top-emitting OLED device arrangement.
In regards to claim 16, Lee teaches the limitations discussed above in addressing claim 7. Lee further teaches the limitations wherein the OLED display device is a top-emission type OLED display device (fig. 3); and the OLED display device, the polarizing layer (160) and the light extraction layer (170) are sequentially disposed on the base substrate (110) along a direction distal to the base substrate [0031]. 
Lee appears to be silent as to, but does not preclude, the limitations wherein the OLED display device is a bottom-emitting OLED display device; and the light extraction layer, the polarizing layer and the OLED display device are sequentially disposed on the base substrate along a direction distal to the base substrate. Ma teaches the limitations wherein top-emitting OLED display device arrangements and bottom-emitting displace device arrangements are interchangeable [0058-0059]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lee with the aforementioned limitations taught by Ma to substitute a bottom-emitting OLED device arrangement for a top-emitting OLED device arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812